Citation Nr: 9912641	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  96-15 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
strain, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for chondromalacia 
of the left knee with traumatic arthritis, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for chondromalacia 
of the right knee with traumatic arthritis, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from November 1966 to November 
1969, from April 1972 to February 1979, and from February 
1982 to April 1987.  This appeal arises from a January 1995 
rating decision of the Columbia, South Carolina, Regional 
Office (RO).  In this decision, the RO denied increased 
evaluations for the veteran's low back strain and bilateral 
knee disabilities.  His low back strain was continued at 20 
percent disabling and his bilateral knee disorders were both 
found to be noncompensable.  The veteran appealed these 
determinations.  In a supplemental statement of the case 
(SSOC) issued in June 1997, the veteran was informed that 
both of his knee disabilities had been awarded an evaluation 
of 10 percent disabling.  The veteran continued his appeal.

In March 1998, the Board of Veterans' Appeals (Board) 
remanded this case for further development of the medical 
evidence.  The case has now returned for additional appellate 
consideration.  The issues of increased evaluations for the 
veteran's service-connected bilateral knee disabilities are 
discussed in the REMAND section of this decision.


FINDINGS OF FACT

1.  All evidence required for an equitable decision on an 
increased evaluation for a low back strain is of record.

2.  The veteran's service-connected low back strain is 
characterized by severe limitation of motion of the lumbar 
spine.


CONCLUSION OF LAW

An evaluation of 40 percent disabling, but not more, is 
warranted for the veteran's low back strain.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991);  38 C.F.R. §§ 4.10, 4.14, 4.20, 
4.40, 4.45, 4.59, Codes 5285, 5289, 5292, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background.

By rating decision of March 1991, the RO granted service 
connection for the veteran's low back strain.  This disorder 
was determined to be noncompensable under the U. S. 
Department of Veterans Affairs (VA) Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, Diagnostic Code (Code) 5295.  
The award of service connection was made effective from June 
1990.  The veteran's noncompensable evaluation was confirmed 
in a rating decision of September 1991.  The RO decided in a 
rating decision of April 1992 that the veteran's low back 
strain was 20 percent disabling from June 1990 under criteria 
found at Code 5295.  The evaluation of his low back strain 
was confirmed in a rating decision of June 1992.

The veteran filed a claim for an increased evaluation of his 
low back strain in July 1994.  Received later that same month 
were the veteran's private medical records dated from August 
1989 to June 1994.  These records contained notations of 
outpatient treatment for the veteran's complaints of chronic 
low back pain.  He reported only limited relief of pain with 
the use of prescription medication and a transcutaneous 
electrical nerve stimulation (TENS) device.  The veteran 
claimed that he could only use the TENS device on a limited 
basis because it caused spasm in his back.  There were 
multiple objective findings for tenderness in the veteran's 
low back.  A private physician's letter of February 1990 
noted that the veteran complained of back pain, but 
acknowledged that he was still involved in vigorous activity.  
The veteran asserted that his back pain was generally mild 
pain that periodically would become more intense and was 
accompanied by muscle spasm.  He alleged that these episodes 
of exacerbation would last 20 minutes.  On examination, the 
veteran had pain primarily in the upper lumbar region without 
a radicular component.  There was no deformity found in the 
low back and his range of motion was "satisfactory."  A 
lumbar spine X-ray revealed "very, very" minimal deformity 
with slight compression at the L1 level and "a little bit" 
of anterior osteophytes at the L1-T12 level.  An outpatient 
record of December 1993 noted the veteran's assertion that he 
was able to run two miles a day.  An outpatient discharge 
summary of February 1994 reported that the veteran was 
treated for low back pain, spasm, and limitation of motion.  
At the time of the veteran's discharge from treatment, he 
claimed that his low back pain was at a level of 6 out of 10.  

Additional private medical records dated from July 1993 to 
February 1994 were received in August 1994.  A physical 
therapy evaluation of August 1993 noted the veteran's 
complaints of low back pain and muscle spasm.  He claimed 
that this pain was constant, but was increased by overhead 
reaching, bending, and prolonged walking.  It was alleged by 
the veteran that his low back disability prevented him from 
sitting up and he was forced to roll out of bed in the 
morning.  He claimed that his low back pain would interfere 
with his sleep.  It was asserted that he occasionally had 
shooting pain to his toes.  The veteran acknowledged that his 
back pain could be decreased with the use of medication and a 
heating pad.  On examination, the veteran was noted to have a 
flat back when he stood.  Range of motion in the lumbar spine 
was reported to be 50 degrees forward flexion, 22 degrees 
backward extension, 25 degrees left lateral bending, and 17 
degrees right lateral bending.  The assessment included low 
back pain and decreased motion in the lumbar area.  

By rating decision of January 1995, the RO denied an 
increased evaluation for the veteran's low back on the basis 
that his current symptomatology did not meet the criteria for 
a higher evaluation.  The veteran appealed this 
determination.  In March 1997, the RO received a copy of a 
June 1994 Social Security Administration (SSA) decision that 
awarded the veteran a disability benefit for multiple 
disorders to include severe, chronic low back syndrome.  The 
records on which this decision was based were not attached.  

In March 1997, the RO received the veteran's private medical 
records dated from September 1994 to March 1997.  The 
outpatient treatment records continued to note the veteran's 
complaints of low back pain that was only partially relieved 
with treatment.  The assessments included tender back with 
pain on range of motion. 

At his hearing on appeal in March 1997, the veteran testified 
that he had received a consultation from a private orthopedic 
surgeon.  He claimed that this surgeon had told him that the 
vertebrae in his back were pinched together and had made 
"bone on bone" contact.  It was reported that the surgeon 
had advised against surgery at the present time and wanted 
the veteran to continue with physical therapy and medication.  
The veteran was requested at the hearing to submit copies of 
this surgeon's reports and he agreed to do so.  It was noted 
by the veteran that he had received a brief office visit with 
a VA physician in order to fill his pain prescription.  He 
asserted that his low back strain had resulted in limited 
range of motion in his back.  The veteran alleged that he 
could not bend sideways and was unable to bend forward to the 
floor.  He claimed that it would take him 30 minutes to get 
dressed in the morning.  It was alleged by the veteran that 
no one would hire him because of his low back strain.  He 
also claimed that his back strain prevented him from hunting 
and playing golf, tennis, or racquetball.  The veteran 
testified that he could no longer garden or mow his lawn 
because the vibration from the motorized equipment 
exacerbated his low back pain.  It was asserted by the 
veteran that the use of a TENS device had not alleviated his 
back pain.  He contended that since March 1992 the severity 
of his low back strain had increased from moderate to severe.  

A letter was received from the veteran's private orthopedic 
surgeon in May 1997.  This surgeon was the same one referred 
to by the veteran at his hearing.  The only disability 
discussed by the physician was the veteran's bilateral knee 
disorders.

The veteran was afforded a VA orthopedic examination in June 
1997.  His complaints of back pain were characterized as 
primarily mechanical symptoms that were worse with activity 
and were relieved with rest.  On examination, the range of 
motion in the lumbar spine was 30 degrees of forward flexion, 
20 degrees of backward extension, left and right rotation to 
50 degrees, and left and right lateral bending to 40 degrees.  
His deep tendon reflexes were 2+ and symmetric.  There was no 
paraspinal atrophy or spasm.  The Babinski signs were down-
going and the veteran had a positive Wendell sign that was 
"4/5."  A radiological study of the lumbar spine showed 
mild degenerative changes with osteophytosis at the T11-T12 
level.  The assessment included mild degenerative spine 
disease with mechanical complaints.  

A SSOC was issued to the veteran in June 1997.  He was 
informed that the RO had again determined that his low back 
symptomatology had not met the criteria for an increased 
evaluation.  In written contentions submitted in a VA Form 
646 of November 1997, the veteran's representative contended 
that the VA had not properly evaluated the veteran's low back 
pain on motion, with repeated use, or due to fatigability.  
The Board issued a remand in this case in March 1998.  The RO 
was requested to obtain the veteran's medical records to 
include those held by the SSA and provide him with a new VA 
orthopedic examination.  By letter of late March 1998, the RO 
requested that the veteran submit the names, addresses, and 
signed release forms for all healthcare providers that had 
treated his low back disability.  

The veteran's medical records that were held by the SSA were 
received in September 1998.  In a SSA questionnaire of 
February 1993, the veteran claimed that his physical 
disability prevented him from bending over, reaching up, or 
lifting anything weighing more than a few pounds.  He also 
asserted that he could not sit or stand for periods of time 
in excess to 30 minutes.  The veteran noted that he currently 
was attending a technological school.  He claimed to have had 
difficulty walking from the parking lot and up and down 100 
plus stairs at the facility due in part to his low back 
disability.  

A SSA internal memorandum of November 1992 noted that the 
veteran's private physician had been contacted directly by 
telephone.  The physician reported the veteran's assertions 
of a back disability, but noted that he had not noticed any 
obvious difficulty in the veteran.  It was reported that the 
veteran did not have any significant loss of motion or 
neurological deficits and was able to stand, walk, bend, 
reach, and grasp without significant difficulty.  The author 
noted that a copy of this memorandum was being sent to the 
physician for his signature and correction.  The physician 
clarified on the memorandum that his comments were based on 
casual observations of the veteran and that he had not 
specifically examined the veteran for range of motion, 
reaching, and other orthopedic maneuvers.    

In December 1997, the veteran was given a SSA psychiatric 
examination.  His complaints included back pain that radiated 
into his legs and he asserted that he had been told that he 
had disc disease.  The veteran attributed his sleep 
disturbance problems to his post-traumatic stress disorder.  
The diagnoses included chronic back pain.

Also received in September 1998 were VA medical records dated 
from March 1990 to May 1992.  In an outpatient record of 
March 1990, the veteran complained of severe, nightly muscle 
spasm in his back.  He claimed that he had a history of 
compressed vertebra.  On examination, the veteran's back was 
non-tender with no muscle spasm.  He was able to forward flex 
to the point he could touch his toes.  The impression was 
muscle spasm and long-term Valium use.

A VA orthopedic consultation of September 1990 noted that the 
veteran complained of low back pain with numbness in his legs 
when walking.  He claimed that these symptoms were relieved 
when he stopped and stood still.  On examination, his motor 
strength was five out of five.  There were no sensory 
deficits or tenderness.  Deep tendon reflexes were found to 
be between 2+ to 3+ and the veteran showed a negative 
Babinski sign.  An X-ray of the lumbosacral spine revealed an 
old healed T12 compression fracture.  The assessments 
included chronic low back pain.  

In January 1991, the veteran complained of low back pain that 
radiated into his legs.  On examination, his motor strength 
was five out of five, his sensations were intact, and his 
deep tendon reflexes were symmetric and bilateral.  The 
assessment was chronic low back pain and narcotic addiction.  
A medical record of August 1991 noted that the veteran had a 
two year history of taking multiple, prescribed narcotics for 
his low back disability.  A January 1992 medical record noted 
a counseling session with the veteran where he asked the 
healthcare provider to "fix" him.  He maintained that he 
would discontinue his pain medications only if his pain would 
be totally relieved.  After consultation with a physician, it 
was determined that there was nothing more that could be 
offered to the veteran.  The veteran was informed that when 
and if he wanted to discontinue his medication he could 
return for further treatment.  

A VA neuro-surgery consultation of early March 1992 noted 
that the veteran continued to complain of low back pain that 
had been treated with narcotics.  On examination, the veteran 
was positive for paraspinal muscle spasm and decreased range 
of motion in his lumbar spine.  However, the veteran was 
negative for point tenderness.  His motor strength was 4+ out 
of 5 and his sensation was intact.  The veteran's reflexes 
were 2+ and symmetrical.  His toes were down-going and his 
straight leg raises were negative.  The assessment was 
chronic low back pain and narcotic addiction.  A separate VA 
outpatient record of the same date noted that the veteran had 
just been seen by the neuro-surgery clinic.  The physician 
noted an impression of chronic low back pain and narcotic 
addiction.  It was opined by this examiner that he or she did 
not believe there was any acute medical pathology 
contributing to the veteran's claimed pain.  It was further 
commented that "I will not continue ongoing [prescription] 
for Valium and Percocet in the absence of documented medical 
need.  [An] Addiction treatment program can be utilized if 
[the] patient accepts premise that nothing will 'fix' pain."

In March 1992, a VA magnetic resonance imaging (MRI) study 
was done on the veteran's lumbar spine.  This study found 
small disc bulges at the L4-L5 and L5-S1 levels.  There were 
also multiple Schmorl's nodes at the inferior and superior 
end plates of the L1 vertebra.  A VA electromyography (EMG) 
test was provided to the veteran in May 1992.  A physical 
examination of the veteran found motor strength of 5 out of 
5, deep tendon reflexes of 2+ and symmetrical, and negative 
straight leg raises.  The diagnosis was a normal study.

The veteran was given a VA orthopedic examination in October 
1998.  He complained of back pain which had steadily 
worsened.  The veteran claimed that his back pain caused 
limitation of motion in his low back.  On examination, the 
veteran's gait was found to be mildly abnormal and favored 
his left leg.  There was excellent muscle tone in both legs.  
Range of motion in the low back was forward flexion of 25 
degrees, backward extension of 5 degrees, and 10 degrees of 
bilateral rotation and lateral bending.  The lumbar spine was 
found to be somewhat stiff with loss of lordosis.  The 
veteran's reflexes were 2 to 3+ and symmetrical.  His 
strength and sensation were normal.  There was no clonus or 
"Babinski."  It was reported that the veteran's latest 
lumbar spine X-ray had shown small osteophytes at the L1 and 
L4 levels with relatively normal alignment.  The examiner 
noted that this study failed to reveal any spondylolysis or 
spondylolisthesis.  The impression was chronic low back pain.  
However, the examiner opined that the veteran's subjective 
symptoms outweighed the objective findings.  The examiner 
made the following comments:

His range of motion is limited on 
attempts at active range of motion; 
however, I am not sure how much of this 
is due to attempts at motion versus true 
loss.  The tone in his legs is excellent 
and he has no evidence of distal 
neurologic involvement.  He does have 
some loss of lordosis which can be seen 
with a chronic strain pattern.  I cannot 
attribute any more motion loss during 
times of flare-ups as he really has 
minimal motion on active testing at this 
time.  Flare-ups, of course, would limit 
activity during that acute phase to a 
degree that is not really able to be 
clearly defined.  Overall evaluating his 
back...I do not see any reason that would 
preclude some type...sedentary job.

A SSOC was issued to the veteran in November 1998.  He was 
again informed that his claim for an increased evaluation in 
the rating of his low back strain had been denied.  The RO 
determined that his current symptomatology had not met the 
criteria for an increased evaluation.  


II.  Applicable Criteria.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well-grounded if the claimant 
asserts that a disorder for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  In this case, the veteran asserted that his 
low back strain is worse than evaluated, and he has thus 
stated a well-grounded claim.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2 (1998).  Also, 38 C.F.R. § 4.10 
(1998) provides that, in cases of functional impairment, 
evaluations must be based upon lack of usefulness of the 
affected part or systems, and medical examiners must furnish, 
in addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon the person's ordinary activity.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based upon a single, incomplete, or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.

In addition, 38 C.F.R. § 4.40 (1998) requires consideration 
of functional disability due to pain and weakness.  As 
regards the joints, 38 C.F.R. § 4.45 (1998) notes that the 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  The 
considerations include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, 
impaired ability to execute skilled movements smoothly, pain 
on movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing.  
With any form of arthritis, painful motion is an important 
factor of the rated disability and should be carefully noted.  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (1998).

The evaluation of the same disability under different 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (1998).  
Rather, the veteran's disability will be rated under the 
diagnostic code which allows the highest possible evaluation 
for the clinical findings shown on objective examination.

When, after consideration of all evidence and material of 
record in a case before the VA, there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
1991).

The applicable schedular criteria are as follows:

Code 5289.  Spine, ankylosis of, lumbar:
>Unfavorable; rate as 50 percent 
disabling.
>Favorable; rate as 40 percent disabling.

Code 5292.  Spine, limitation of motion 
of, lumbar:
>Severe; rate as 40 percent disabling.
>Moderate; rate as 20 percent disabling.
>Slight, rate as 10 percent disabling.

Code 5295.  Lumbosacral strain:
>Severe; with listing of whole spine to 
opposite side, positive Goldthwaite's 
sign, marked limitation of forward 
bending in standing position, loss of 
lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of 
joint space, or some of the above with 
abnormal mobility on forced motion; rate 
as 40 percent disabling.
>With muscle spasm on extreme forward 
bending, loss of lateral spine motion, 
unilateral, in standing position; rate as 
20 percent disabling.
>With characteristic pain on motion; rate 
as 10 percent disabling.
>With slight subjective symptoms only; 
rate as noncompensable.

38 C.F.R. Part 4 (1998).


III.  Analysis.

The veteran's subjective complaints include a moderate amount 
of constant pain with exacerbation resulting in increased 
pain, radiation of pain into his legs, and muscle spasm.  He 
has claimed that this exacerbation is caused by bending, 
reaching over his head, lifting heavy weights, and prolonged 
walking and sitting.  The veteran alleged that his low back 
strain has prevented him from doing strenuous activity.  He 
has also claimed that his symptoms are not entirely relieved 
by medical treatment.

The objective evidence noted loss of lordosis (flat back), 
tenderness in the low back, paraspinal spasm, pain on motion 
of the low back, mild degenerative changes in the lumbar 
spine, small disc bulges in the lumbar spine, and a mildly 
abnormal gait.  At its worst in October 1998, the veteran's 
lumbar spine range of motion had forward motion of 25 
degrees, backward extension of 5 degrees, bilateral rotation 
of 10 degrees, and lateral bending on both sides of 10 
degrees.  However, this evidence is mitigated by multiple 
medical opinions that have questioned the validity of the 
veteran's complaints of severe symptoms.  His EMG and nerve 
conduction study of May 1992 had normal findings and straight 
leg raises have had negative findings.  There is a strong 
suggestion in the medical evidence that the veteran is 
exaggerating his complaints in order to continue his 
prescribed medication.

In October 1998, a medical opinion was given regarding any 
additional loss in motion during the veteran's flare-ups.  It 
was determined that the lumbar motion was "minimal" at that 
time and that any additional loss could not be determined.  
In fact, the examiner questioned the veracity of the 
veteran's claimed symptoms based on the lack of objective 
findings.  The veteran was found to be capable of sedentary 
work.  

While there have been questions regarding the actual severity 
of the veteran's symptoms, the undersigned finds that with 
the application of the provisions of 38 U.S.C.A. § 5107(b) 
(West 1991), he is entitled to a 40 percent evaluation.  The 
examiner of October 1998 questioned the range of motion 
elicited in the veteran's lumbar spine; however, it appears 
that this examiner did opine that with an exacerbation of the 
veteran's symptoms the range of motion findings would limit 
activity, although to an unknown degree.  His current range 
of motion was noted to be minimal.  The limited motion 
elicited on this examination would entitle the veteran to a 
40 percent evaluation under Code 5292 for severe limitation 
of motion in the lumbar spine.  As 40 percent disabling is 
the highest rating that can be awarded under the criteria 
found at Code 5295, an analysis of the veteran's low back 
strain under this criteria is not appropriate.  Neither has 
the veteran claimed nor has there been any medical findings 
for ankylosis in the veteran's low back.  Therefore, an 
evaluation under the criteria at Code 5289 is not for 
application in the current case.  

A radiological study of September 1990 found an old healed 
compression fracture of the T12 vertebra.  A review of the 
veteran's service medical records does not indicate that such 
a fracture was incurred during his military service.  In 
October 1968, an outpatient record noted that the veteran had 
sustained a low back strain during a parachute jump.  
However, radiological studies at the time found no evidence 
of a fracture.  It is also important to note that there are 
no other radiological studies before or since the September 
1990 X-ray that has noted a compression fracture at the T12 
vertebra.  Without medical evidence that this compression 
fracture was incurred during the veteran's military service, 
it cannot be evaluated under Code 5285 (residuals of a 
fractured vertebra) in connection with his service-connected 
low back disability.

Based on the above analysis, the undersigned finds that the 
veteran's service-connected low back strain warrants an 
evaluation of 40 percent disabling.  The preponderance of the 
evidence is against an evaluation in excess of 40 percent 
disabling.


ORDER

An increased evaluation to 40 percent disabling, but not 
more, for a low back strain is granted, subjective to 
controlling regulations applicable to the payment of monetary 
benefits.




REMAND

In the Board remand of March 1998, the RO was instructed to 
give the veteran an orthopedic examination to include a 
thorough evaluation of the veteran's bilateral knee 
disability.  This examination was conducted in October 1998; 
however, it is unclear whether the examiner's opinion on 
additional limitation of motion on flare-ups included the 
veteran's knees.  This opinion was cited in the second 
paragraph of the diagnosis dealing with the veteran's low 
back disability and did not make any specific references to 
the veteran's knees.  Such an opinion is required by the 
decision of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) in DeLuca v. Brown, 8 Vet. 
App. 202 (1994), which required medical opinions on the 
degree that range of motion was inhibited during flare-ups 
due to pain, instability, or ankylosis.  It was ruled that 
such studies and opinions are required under 38 C.F.R. 
§§ 4.40 and 4.45.  Therefore, this case must be remanded 
again for such opinions.  See Stegall v. West, 11 Vet. App. 
268 (1998).

In view of the foregoing, and in order to evaluate the 
veteran's claims, the case is REMANDED to the RO for the 
following development:

1.  The RO should appropriately contact 
the veteran and request him to provide 
the names and addresses of all healthcare 
providers who have treated his bilateral 
knee disability from July 1994 to the 
present time.  The veteran should be 
requested to sign and submit appropriate 
forms giving his consent for the release 
to the VA of any private medical records.  
The veteran should be specifically 
informed that his failure to provide this 
evidence could have an adverse effect on 
his claims.  Treatment records from any 
identified VA facility should also be 
obtained.  When the above requested 
information and consent forms are 
received, the RO should contact the named 
facilities and/or physicians and request 
them to furnish legible copies of all 
records of treatment.  Once obtained, all 
records must be associated with the 
claims folder.

2.  Following completion of the above 
development, the veteran should be 
afforded a VA orthopedic examination.  
The purpose of this examination is to 
determine the current severity of the 
veteran's service-connected bilateral 
knee disability.  Such tests as the 
examining physician deems necessary 
should be performed.  The clinical 
findings and reasons upon which the 
opinions are based should be clearly set 
forth.  If the examiner is unable to form 
an opinion on any of the requested 
findings, he or she should note the 
reasons why such an opinion can not be 
made.  The claims folder must be made 
available to the examining physician 
prior to the examination so that he or 
she may review pertinent aspects of the 
veteran's medical history.  The examiner 
should provide information/opinions for 
the record on the following:

a.  What is the range of motion in 
both of the veteran's knees?  Is 
either of these joints ankylosed?  
If so, at what degree is it 
ankylosed at?

b.  Is there any instability or 
recurrent subluxation in the 
veteran's knees?  If so, please 
characterize this, in your best 
medical judgment, as slight, 
moderate, or severe.

c.  Is there any dislocated 
cartilage in the veteran's knee 
joints?  If so, does this result in 
frequent episodes of locking, pain, 
and effusion into the joint?

d.  Do the veteran's knees exhibit 
weakened movement, excess 
fatigability, or incoordination 
attributable to any service-
connected disability?  If feasible, 
these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to any weakened movement, excess 
fatigability, or incoordination.  

e.  Does pain on motion of the 
veteran's knees limit functional 
ability during flare-ups or when 
these joints are used repeatedly 
over a period of time?  This 
determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  

f.  To what degree does the 
veteran's service-connected 
bilateral knee disability have an 
effect on his social and industrial 
capacity?  The degree of any social 
and industrial impairment should be 
specified. 

3.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.

4.  Following completion of this action, 
the RO should review the evidence and 
determine whether the veteran's claims 
for increased evaluations of his 
bilateral knee disabilities may now be 
granted.  In this regard, the RO's 
attention is directed to the decision of 
the Court in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1994).  Therein, the 
Court held that ratings based on 
limitation of motion do not subsume 
38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It 
was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration 
of a higher rating based on greater 
limitation of motion due to pain on use, 
including during flare-ups.  The RO 
should also consider granting separate 
ratings for arthritis and instability for 
each knee, pursuant VAOPGCPREC 23-97 
(July 24, 1997).  If the RO's decision on 
any of the issues on appeal remains 
adverse to the veteran, then a SSOC on 
those issues should be sent to the 
veteran and his representative.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration, if appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran need take no further action until he is notified.  
The purpose of this REMAND is to obtain additional medical 
information.  No inference should be drawn regarding the 
final disposition of the claims as a result of this action.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 

